—Appeal by the defendant from a judgment of the County Court, Westchester County (Warhit, J.), rendered May 24, 2011, convicting him of resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction of resisting arrest is not supported by legally sufficient evidence is unpreserved for appellate review, as defense counsel did not specifically address the resisting arrest count when he moved for a trial order of dismissal (see People v Hawkins, 11 NY3d 484, 492-493 [2008]; People v Parris, 70 AD3d 725, 727 [2010]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that the evidence was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of resisting arrest.
Furthermore, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt on the count of resisting arrest was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Rivera, J.E, Dickerson, Leventhal and Hinds-Radix, JJ., concur.